DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

                            P.C., the Father,
                               Appellant,

                                    v.

          DEPARTMENT OF CHILDREN AND FAMILIES and
                    GUARDIAN AD LITEM,
                         Appellees.

                             No. 4D14-2803

                          [February 11, 2015]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Kenneth L. Gillespie, Judge; L.T. Case No.
2011002603CJDP.

  Denise E. Kistner of Law Offices of Denise E. Kistner, P.A., Fort
Lauderdale, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Carolyn Schwarz,
Assistant Attorney General, West Palm Beach, for appellee Department of
Children and Families.

   Patricia Murphy Propheter, Sanford, for appellee Guardian ad Litem
Program.

PER CURIAM.

   The father argues that the circuit court erred in terminating his
parental rights to his son: (1) without competent, substantial evidence of
the grounds alleged by the Department of Children and Families under
sections 39.806(1)(c), 39.806(1)(e)1., and 39.806(1)(b), Florida Statutes
(2012); (2) without making statutorily-required findings of fact and
conclusions of law; and (3) because termination of his parental rights was
not the least restrictive means to protect his son from harm.

   We affirm as to the second and third arguments without discussion.
On the first argument, we conclude that competent, substantial evidence
did not support the grounds alleged under section 39.806(1)(b). However,
we conclude that competent, substantial evidence supported the grounds
alleged under sections 39.806(1)(c) and 39.806(1)(e)1., and that such
evidence was sufficient to support the termination of parental rights.

    Therefore, we affirm the termination of parental rights, but with
instructions to the circuit court to amend the final judgment to indicate in
its conclusions of law that the termination was based on the grounds
alleged under sections 39.806(1)(c) and 39.806(1)(e)1., and not on the
grounds alleged under section 39.806(1)(b).

   Affirmed with instructions.

WARNER, CIKLIN and GERBER, JJ., concur.

                           *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                     2